The ruling of the court that the cause of action upon which the former judgment pleaded in bar was rendered was the same as that set out in the complaint, and that, therefore, that judgment was a bar to the present action, was correct. A right of action at law arises from the existence of a primary right in the plaintiff, and an invasion of that right by some delict on the part of the defendant. The facts which establish the existence of that right and that delict constitute the cause of action. Wildman
v. Wildman, 70 Conn. 700, 707, 41 A. 1. In the present action the plaintiff sets out, as establishing and defining his primary right, the fact of his membership in the defendant society, and its character as a benefit organization.Grand Lodge v. Grand Lodge, 81 Conn. 189,205, 70 A. 617. The defendant's delict by which, as is charged, this right was invaded, is alleged to have been the plaintiff's wrongful exclusion from that membership. The primary right set out in the complaint in the former action was identically the same, and the delict charged against the defendant was the same. The wrong complained of in both actions was the act of wrongful expulsion, and it was the same act in both cases. The two complaints do not differ except that in the former the reason for the wrongfulness of the expulsion is specified as want of notice, while in the present it is said to arise from *Page 148 
other informalities in the proceedings which resulted in it. The essential fact constituting the charged delict was the wrongful expulsion from membership. Its wrongfulness might result from a sufficient single cause, or from a concurrence of causes each sufficient in itself. However this might be, the essential thing necessary to perfect a right of action would be the wrongful character of the act of expulsion. The conditions creating that character would be only incidental facts evidential of the principal fact upon which alone the plaintiff could rely, and upon which in both cases he did rely. The principles involved are fully considered in Wildman v. Wildman, 70 Conn. 700,41 A. 1. See 2 Black on Judgments (2d Ed.) § 731 et seq.
   There is no error.
In this opinion the other judges concurred.